DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please clarify what is meant by a common pixel sensor address in claim 16.  The examiner could not locate support for what is meant by this in the specification. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is a duplicate claim of claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 20190045173) in view of Wakabayashi (US 20220253519).
Regarding claim 1, Hicks discloses a method comprising: 
acquiring pixel events output by an event sensor, each respective pixel event generated in response to a specific pixel sensor within a pixel array of the event sensor detecting a change in light intensity that exceeds [See Hicks [0053] Sensor pixels with comparators that enables detection in increase or decrease in photocurrent and the indication of such change.  Also, see 0029, image sensor that indicates events at pixels as pixels change (due to illumination intensity change at the pixel).  Also, see Fig. 5, which shows the increase of pixel level.]
generating mapping data by correlating the pixel events with multiple illumination patterns projected by an optical system towards the scene, [See Hicks [0028] Matching features between dynamic vision sensors and dynamic projectors.  Also, see 0030, pixel correlation.]
wherein the multiple illumination patterns are time-multiplexed; and [See Hicks [0033] Light pattern with temporal variation.  Also, see 0070 and Fig. 11, next row or column of projected features in a scan direction over time.]
determining depth data for the scene relative to a reference position based on the mapping data.  [See Hicks [0028] Matching features between dynamic vision sensors and dynamic projectors for depth map generation.]
Hicks does not explicitly disclose

However, Wakabayashi does disclose
[See Wakabayashi [0090] Comparator uses a threshold to determine the detection of an on or off event.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Hicks to add the teachings of Wakabayashi, in order to evidence the teachings of Hicks and use a comparator threshold to determine the on/ off events with the comparator on/off events in Hicks.  Hicks appears to be silent regarding in how the comparator on events are detected besides showing an increase in signal level in Fig. 5.  A person of ordinary skill in the art would fully understand that a threshold would be utilized to properly determine the on event in Hicks.

Regarding claim 2, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses
wherein generating the mapping data comprises: searching for correspondences between the pixel events and pattern elements associated with the multiple illumination patterns.  [See Hicks [0028] Matching features between dynamic vision sensors and dynamic projectors.  Also, see 0030, pixel correlation.  Also, see 0037, feature matching using illumination pattern signal and pixel signals.]

Regarding claim 3, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses
wherein generating the mapping data comprises: distinguishing between neighboring pattern elements corresponding to different illumination patterns among the multiple illumination patterns using timestamp information associated with the pixel events.  [See Hicks [0038] Using time stamp information for matching.  Also, see 0036-0037.]

Regarding claim 4, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses
wherein the multiple illumination patterns include a first illumination pattern and a second illumination pattern, and wherein the mapping data associates a first subset of the pixel events with the first illumination pattern and a second subset of the pixel events with the second illumination pattern. [See Hicks [0033] Light pattern with temporal variation.  Also, see 0070 and Fig. 11, next row or column of projected features in a scan direction over time.]

Regarding claim 5, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses
wherein the depth data includes depth information generated at a first time using the pixel events associated with a first illumination pattern and depth information generated at a second time using the pixel events associated with a second illumination pattern.  [See Hicks [0039] Determine depth value of a depth map using the correspondence.  Also, see 0033, light pattern with temporal variation.]

Regarding claim 7, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses
wherein the multiple illumination patterns include a first illumination pattern and a second illumination pattern formed by spatially shifting each pattern element of the first illumination pattern by a pre-defined spatial offset.  [See Hicks [0033] Light pattern with temporal variation.  Also, see 0070 and Fig. 11, next row or column of projected features in a scan direction over time.]

Regarding claim 8, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses
wherein the multiple illumination patterns include a pair of complementary illumination patterns comprising a first illumination pattern and a second illumination pattern defining a logical negative of the first illumination pattern.  [See Hicks [0033] Light pattern with temporal variation.  Also, see 0070 and Fig. 11, next row or column of projected features in a scan direction over time.  (applicant defines a logical negative based on para. 0039 of the published spec and Figs. 5-6.  The examiner is interpreting this a shifting temporally the light pattern such that the pattern does not constitute previous locations.)]

Regarding claim 9, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses
wherein the multiple illumination patterns have a common radiant power distributed among a different number of pattern elements.  [See Hicks [0069] Projected features have the same illumination intensity.  Therefore, based on the designed power output, this power output will be distributed evenly to the projected features.]

Regarding claim 10, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses
wherein each illumination pattern among the multiple illumination patterns has a different temporal signature. [See Hicks [0083] Differing temporal characteristic signatures.  Also, see 0084, first and second projected features.]

Regarding claim 12, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks discloses

wherein the change in light intensity that exceeds the comparator threshold occurs when there is an increase or decrease in light intensity of a magnitude that exceeds the comparator threshold.  [See Hicks [0053] Sensor pixels with comparators that enables detection in increase or decrease in photocurrent.  Also, see 0029, image sensor that indicates events at pixels as pixels change (due to illumination intensity change at the pixel).]

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.

Regarding claim 15, Hicks (modified by Wakabayashi) disclose the method of claim 13.  Furthermore, Hicks discloses
wherein the reference position is defined based on: an orientation of the optical system relative to the event sensor, a location of the optical system relative to the event sensor, or a combination thereof.  [See Hicks [0033] Defining an orientation of the dynamic projector and dynamic vision camera.]

Regarding claim 16, Hicks (modified by Wakabayashi) disclose the method of claim 13.  Furthermore, Hicks discloses
wherein generating the mapping data comprises: evaluating the pixel events to identify successive pixels events having a common polarity that are also associated with a common pixel sensor address. [See Hicks [0053] Sensor pixels with comparators that enables detection in increase or decrease in photocurrent and the indication of such change.  Also, see 0029, image sensor that indicates events at pixels as pixels change (due to illumination intensity change at the pixel).  Also, see 0045, Grouping pixels associated with matching temporal characteristics.  Additionally, see 0066, matching using all pixels for one or more ON events, OFF events or differences.]

Regarding claim 17, Hicks (modified by Wakabayashi) disclose the method of claim 16.  Furthermore, Hicks discloses
wherein generating the mapping data further comprises: determining the temporal signature by comparing time stamp information corresponding to the successive pixel events.  [See Hicks [0038] Using time stamp information for matching of temporal characteristics.  Also, see 0036-0037.]

Regarding claim 18, Hicks (modified by Wakabayashi) disclose the method of claim 13.  Furthermore, Hicks discloses
wherein the optical system projects multiple temporal signatures. [See Hicks [0083] Differing temporal characteristic signatures.  Also, see 0084, first and second projected features.]

Regarding claim 19, see examiners rejection for claim 1.  Furthermore, Hicks discloses a system comprising 
an electronic device with a processor; and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations comprising: [See Hicks [Fig. 1]]

Regarding claim 20, see examiners rejection for claim 19 which is analogous and applicable for the rejection of claim 20.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 20190045173) in view of Wakabayashi (US 20220253519) and in further view of Sapienza et al. (herein after will be referred to as Sapienza) (US 20190361259).

Regarding claim 6, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks does not explicitly disclose
further comprising: causing the optical system to increase a number of illumination patterns included among the multiple illumination patterns projected towards the scene, wherein a spatial density of the depth data for the scene is increased proportional to the increased number of illumination patterns.  
However, Sapienza does disclose
further comprising: causing the optical system to increase a number of illumination patterns included among the multiple illumination patterns projected towards the scene, wherein a spatial density of the depth data for the scene is increased proportional to the increased number of illumination patterns.  [See Sapienza [0067] Depending on the density of features in the scene and the density of dots of light in projected speckle pattern, denser depth estimates are obtained.  Also, see 0089, the density of a depth estimation is increased based on two or more different speckle patterns on to the scene.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Hicks (modified by Wakabayashi) to add the teachings of Sapienza, in order to improve upon depth estimation [See Sapienza [0004-0005]]. 

Regarding claim 14, Hicks (modified by Wakabayashi) disclose the method of claim 13.  Furthermore, Hicks does not explicitly disclose
further comprising: filtering the pixel events prior to generating the mapping data to exclude a subset of the pixel events lacking the temporal signature projected by the optical system.  
However, Sapienza does disclose
further comprising: filtering the pixel events prior to generating the mapping data to exclude a subset of the pixel events lacking the temporal signature projected by the optical system.  [See Sapienza [0007] Filtering on the event stream of pixel intensity change date for each sensor.  Also, see title, pulsed pattern.]
Applying the same motivation as applied in claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 20190045173) in view of Wakabayashi (US 20220253519) and in further view of Kantor et al. (herein after will be referred to as Kantor) (US Patent No. 11,158,074).

Regarding claim 11, Hicks (modified by Wakabayashi) disclose the method of claim 1.  Furthermore, Hicks does not explicitly disclose
further comprising: updating the depth data for the scene at a rate that is inversely proportional to a number of illumination patterns included among the multiple illumination patterns.  
However, Kantor does disclose
further comprising: updating the depth data for the scene at a rate that is inversely proportional to a number of illumination patterns included among the multiple illumination patterns.  [See Kantor [Col. 32 lines 19-30] A dense pattern is projected on a scene at time T1.  A sparser pattern is projected onto the scene..and the exisiting depth map is used through Time T2.  Therefore, this shows that the depth map is updated less as more patterns are projected (i.e. dense and sparse are both projected in different times), which reads on the inverse proportional updating.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Hicks (modified by Wakabayashi) to add the teachings of Kantor, in order to improve upon power consumption within an imaging system [See Kantor [Col. 32 lines 19-30]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486